Citation Nr: 1820553	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for PTSD.

2.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1964 to October 1967.  In addition to other medals and decorations, the Veteran was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and San Diego, California in which the RO granted an increased rating to 70 percent for PTSD, effective July 20, 2008 and granted service connection for CAD with a 10 percent evaluation, effective July 21, 2000, respectively.  This matter is now handled by the RO in Oakland, California.

In an October 2011 rating decision, the RO granted an increased initial evaluation of 30 percent for CAD, effective July 21, 2000.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit does not abrogate the appeal.  Id.

In September 2015, the Board remanded these claims to schedule a hearing before the Board.  A videoconference hearing was conducted in October 2015 by a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In September 2017, the Board sent the Veteran a letter which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  This letter noted that if he did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and proceed accordingly.  The Board did not receive a timely response from the Veteran.  As such, the Board assumes that the Veteran is not seeking another optional hearing.

In a January 2016 Board decision, the Board denied the claim for an earlier effective date for CAD, referred the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and prostate cancer residuals, and remanded the remaining claims for additional development.  The Veteran did not appeal the denial of the earlier effective date for CAD, thus the Board decision is final.

In an August 2016 rating decision, the RO denied entitlement to an earlier effective date for service connection for PTSD and prostate cancer residuals.  The Veteran has not filed a notice of disagreement.  Thus, the issues of entitlement to an earlier effective date for PTSD and prostate cancer residuals are not before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's PTSD results in total occupational and social impairment.

2.  Throughout the period of appeal, the Veteran had METs on testing of 7 to 10, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of less than 50 percent.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  The criteria for establishing a rating in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655(b), Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA scheduled the Veteran for VA examinations in June 2016 and August 2016 however; the Veteran failed to report and did not provide good cause.  With regard to the remand instruction to obtain VA examinations as to the claimed disabilities, such examinations were scheduled, and the Veteran failed to report for them and failed to provide good cause for his failure to report.  The Board finds that no further development is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

VA substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2017).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he or she should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Rating for PTSD

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board also notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 53,14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  The current claim was certified to the Board in October 2016.  Regardless, the Board is cognizant that DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims.

From July 20, 2008, the Veteran has been assigned a 70 percent rating for PTSD.  An evaluation of 70 percent has been assigned because of the Veteran's extreme startle response, impaired impulse control, suicidal and homicidal ideations, depressive episodes, inability to establish close relationships, and GAF of 39.  The Board finds, however, that the symptomatology demonstrated during the pendency of the appeal more near approximate that of the higher 100 percent rating.  

In support of the claim, lay evidence was received from the Veteran's former partner.  She indicated that the Veteran's symptoms had become worse and that his anger, distrust, and isolation had become more noticeable and impacted his daily life.  She noted that the Veteran became hostile when he thought that others did not do something right and became more isolated and unable to socialize with others.  She further noted that his sensitivity to noise became more extreme causing her to take extreme steps to minimize noise around the home.

The Veteran submitted a letter dated July 2008 from S.A., case coordinator and Dr. J. S., PTSD team leader of the Substance Use/Posttraumatic Stress Disorders Program (SUPT) at the San Francisco VAMC.  The letter provided a diagnosis of PTSD and alcohol dependence.  The letter indicated that the Veteran began treatment at the San Francisco VAMC in April 2004.  At the time of the letter, the Veteran had been actively receiving psychiatric treatment at the SUPT program.  The letter reported the Veteran's PTSD symptoms as hyperarousal, insomnia, startle response, intrusions, depression with suicidal ideation, and intense anger which included homicidal ideation and urges.  The letter noted that the providers considered the Veteran's retirement at age 62 from a large engineering and construction company as a construction engineer to be a defensive action intended to fend off environments with loud and unpredictable sounds, and fend off the high probability that he would be forced to retire or fired as a result of his argumentative and threatening behavior towards his co-workers and superiors.  The letter indicated that the Veteran entered into a small business arrangement with a partner after retirement and then abandoned the business after confronting the partner about the mishandling of funds.  The letter noted that the Veteran's PTSD symptoms impaired his ability to establish and maintain relationships, impulse control, judgment, and ability to adapt to stressful situations.  The letter also noted that the Veteran was a chronic threat to himself and others.  The letter indicated the Veteran's diagnosis of PTSD and alcohol dependence in sustained remission and included a GAF score of 39, indicating major impairment in several areas.

VA treatment records showed continued psychological visits for PTSD, depression, and chronic pain.  The Veteran attended a substance abuse treatment program group and continued receiving medication management.  VA treatment records indicated the Veteran continued to attend group therapy sessions for his PTSD and substance use disorder.  From 2014 to 2016, the VA treatment records indicate a brief period when the Veteran did not attend group therapy post hip surgery.  In an August 2016 treatment record, it was reported that the Veteran was stable with improved social contact.

The Veteran underwent a VA examination in February 2009.  The Veteran reported living with his partner whom he met in 2002.  The Veteran had no children.  He reported he worked as a construction engineer from 1989 until he retired at age 62.  The Veteran reported having a master's degree in mechanical engineering from Cornell University.  Upon examination, the Veteran was dressed appropriately and was cooperative with the evaluation.  He appeared competent to manage his activities of daily living (ADLs).  His mood was depressed and affect blunted.  His thought content included traumatic intrusions.  His thought process was within normal limits.  His intelligence was above average by estimation.  There was no evidence of hallucinations, delusions or other psychotic thought processes.  His insight was fair and his judgment was somewhat impaired.  The Veteran had a chronic history of suicidal ideation and homicidal ideation, although this was not articulated during the clinical interview.  No other mental disorders were noted, and no unusual behavior as otherwise noted.  The examiner provided a diagnosis of PTSD, with secondary depressive symptoms and alcohol dependence in sustained full remission secondary to PTSD.  The examiner provided a GAF score of 42, indicating serious symptoms.  The examiner noted that the Veteran's PTSD symptoms caused impairments which would hinder his capacity to work including extreme sensitivity to sound resulting in pronounced homicidal urges, excessive anger, pronounced intrusive symptoms, concentration difficulties, and interpersonal difficulties.  The examiner noted the Veteran had a history of alcohol dependence; however, it was currently in full sustained remission.  The examiner noted that residual impairments included the failure to acquire adequate interpersonal and symptom management skills due to a history of managing PTSD symptoms and interpersonal difficulties with alcohol use.  The examiner noted that no impairments in thought process or communication were noted during the interview.  The Veteran was able to maintain ADLs and personal hygiene.  The examiner noted that the Veteran had pronounced social dysfunction secondary to PTSD which resulted in his partner going to extreme measure not to activate his excessive anger and pronounced intrusive symptoms.  The Veteran was competent to manage his finances.

A letter dated October 24, 2015 by Dr. J. S., PTSD team leader of the SUPT program at the San Francisco VAMC is included in the Veteran's VA treatment records.  The letter indicated that the author provided direct service or supervision to the Veteran's care since he began treatment at the San Francisco VAMC in April of 2004.  The letter indicated that the Veteran remained severely affected with disabling PTSD.  The letter indicated that the Veteran had significant intrusive symptoms which included images and auditory sounds.  The Veteran had severe and progressive isolation, hyper-arousal symptoms of insomnia, startle response, intrusions, depression with suicidal ideation and intense anger which included homicidal ideation and urges.  The author noted that the Veteran was most impaired by his emotional and physical isolation.  The Veteran had gotten much worse since the author's previous letter dated July 2008 and noted above.  The Veteran remained physically and emotionally isolated from his immediate and extended family and did not reveal his emotional experiences to them.  He had no romantic relationships and no friendships.  He avoided forming close connections with people and had totally ended his long-term relationship with his most recent long-term girlfriend.  His only source of consistent contact was his service dog.  The author noted that the Veteran had physically isolated himself in a small cabin on an acquaintance's property and had almost no contact with friends, family or other human beings.  The Veteran had distanced himself from the SUPT group and was no longer in regular attendance and made no outside connections with fellow group members.  Loud noises triggered severe irritability in the Veteran and totally disabled him.  The Veteran continued to have strong urges to physically assault other people who upset him or surprised him with loud noises.  The author noted that despite the Veteran's cooperation in the SUPT treatment program and his continued sobriety from alcohol, he continued to suffer from severely disabling aspects of PTSD that caused severe relationship problems with his friends and family, lack of impulse control with verbal tirades, and an inability to adapt to the stresses of normal living environments.  The author provided that the Veteran's symptoms were severe and had progressed since 2008.  The author provided that the Veteran was totally impaired in his ability to establish and maintain relationships, maintain impulse control, his judgment and ability to adapt to stressful situations.  The author noted that the Veteran remained a chronic dangerous threat to himself and others.  The letter included the Veteran's diagnosis of PTSD and alcohol use disorder in sustained remission and a GAF score of 35.

Subsequent to the January 2016 Board remand, the Veteran was scheduled for a VA examination for which he failed to report and did not provide cause.

The Veteran is seeking a 100 percent rating for PTSD.  The Veteran contends his symptoms more closely approximated a 100 percent rating for many years as evidenced by medical records and lay testimony associated with the record.

The July 2008 letter indicated the Veteran's PTSD symptoms were hyperarousal, insomnia, startle response, intrusions, depression with suicidal ideation, and intense anger which included homicidal ideation and urges.  The letter further indicated that the Veteran's PTSD symptoms impaired his ability to establish and maintain relationships, impulse control, judgment, and ability to adapt to stressful situations.  The letter also indicated that the Veteran was a chronic threat to himself and others.  The letter indicated the Veteran's diagnosis of PTSD and alcohol dependence in sustained remission and included a GAF score of 39, indicating major impairment in several areas.  The examiner noted the Veteran had a history of alcohol dependence; however, it was currently in full sustained remission.  The examiner noted that residual impairments included the failure to acquire adequate interpersonal and symptom management skills due to a history of managing PTSD symptoms and interpersonal difficulties with alcohol use.  The examiner noted that no impairments in thought process or communication were noted during the interview.

The February 2009 VA examiner indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with no more than a 70 percent rating and not nearly approximating a 100 percent rating.  The VA examiner noted that the Veteran's mood was depressed and affect blunted.  His thought content included traumatic intrusions.  His thought process was within normal limits.  His intelligence was above average by estimation.  There was no evidence of hallucinations, delusions or other psychotic thought processes.  His insight was fair and his judgment was somewhat impaired.  The Veteran had a chronic history of suicidal ideation and homicidal ideation, although this was not articulated during the clinical interview.  No other mental disorders were noted, and no unusual behavior as otherwise noted.  The examiner noted that no impairments in thought process or communication were noted during the interview.  The Veteran was able to maintain ADLs and personal hygiene.  The examiner noted that the Veteran had pronounced social dysfunction secondary to PTSD which resulted in his partner going to extreme measure not to activate his excessive anger and pronounced intrusive symptoms.  The Veteran was competent to manage his finances.  His GAF score was 42 which is indicative of a serious impairment in social and occupational functioning.  

The October 2015 letter indicated the Veteran's PTSD symptoms were hyperarousal, insomnia, startle response, intrusions, depression with suicidal ideation, and intense anger which included homicidal ideation and urges.  The Veteran had gotten much worse since the author's previous letter dated July 2008.  The Veteran remained physically and emotionally isolated from his immediate and extended family and did not reveal his emotional experiences to them.  He had no romantic relationships and no friendships.  He avoided forming close connections with people and had totally ended his long-term relationship with his most recent long-term girlfriend.  His only source of consistent contact was his service dog.  The author noted that the Veteran had physically isolated himself in a small cabin on an acquaintance's property and had almost no contact with friends, family or other human beings.

Construing the evidence in the Veteran's favor, the Board finds that overall the evidence and especially that from the Veteran's mental health provider demonstrates that the Veteran's overall functioning more nearly approximate the criteria necessary for a higher 100 percent rating indicating that the Veteran was totally occupationally and socially impaired by his PTSD.  He suffered from persistent delusions or hallucinations.  He was mentally and socially isolated from family and friends. He was extremely angry and had homicidal ideations.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  Thus, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate total occupational and social impairment.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence supports a rating of 100 percent.

B.  Rating for Coronary Artery Disease

The Veteran's heart disease is rated 30 percent under Diagnostic Code 7005, which sets forth the criteria for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2017).

The Veteran seeks a higher rating for his coronary artery disease.  The Veteran's evaluation of 30 percent is assigned from July 21, 2000, the date of his claim.  The Veteran contends that his symptoms more closely approximate a higher rating.

Private treatment records from University of California San Francisco Mount Zion Medical Center dated May 26, 1995 indicated the Veteran had a diagnosis of CAD.

VA treatment records from the San Francisco VA Medical Center included a March 2000 outpatient treatment progress report which indicated a diagnosis of CAD.  A November 30, 2000 report indicating an Agent Orange examination which showed a report of two angioplasties as well as stent replacement.  The Veteran reported no angina at the time of examination.  The examination report indicated the Veteran reported taking aspirin daily.  A cardiology clinic not dated October 16, 2004 stated that the Veteran's CAD was asymptomatic at the time.  The Veteran continued to take aspirin and other medications.  A cardiology clinic note dated October 18, 2006 stated that the Veteran had been symptom free with respect to his CAD since 1997.  A June 14, 2007 treatment note showed the Veteran's CAD was stable with continued treatment with aspirin, statin, ace inhibitor, and metoprolol.  A cardiology research note dated April 9, 2008 showed that the Veteran underwent cardiac stress testing.  The stress test showed hyper dynamic left ventricular function with an ejection fraction of 76 percent.  The Veteran did not report any chest pain during testing.  There was no evidence on the corresponding electrocardiogram (ECG) of stress-induced ischemia.  The Veteran achieved a METs of 10.  An October 20, 2010 treatment note stated that the Veteran's CAD was asymptomatic and his exercise tolerance was excellent.

An October 2010 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) provided a diagnosis of atherosclerotic heart disease.  The DBQ indicated that the Veteran was prescribed continuous medication for his heart condition.  The DBQ showed a METs of greater than 7 but less than 10 and indicated fatigue.

A January 2011 IHD DBQ provided a diagnosis of CAD.  The DBQ indicated the Veteran was prescribed continuous medication for his CAD.  The DBQ showed a left ventricular ejection fraction of 76 percent and METs of 10.

Subsequent to the January 2016 Board remand, the Veteran was scheduled for a VA examination for which he failed to report and did not provide cause.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating for CAD greater than 30 percent.  The Board finds that the evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7.

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 50 percent.  The lowest ejection fraction percentage recorded throughout the period of appeal was 76.  Further, the Veteran had an exercise capacity of estimated greater than 7 but less than 10 METs.  Therefore, the criteria for a higher rating are not met.

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the schedular criteria for ischemic heart disease are predicated on medical findings and not subjective symptoms.  Here, the medical findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's heart disease.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for CAD, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for CAD is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


